[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
This action concerns injuries suffered by the plaintiff when the car he was driving was rear ended by the defendant. The matter is before me on a hearing in damages, summary judgment having previously been entered with respect to liability. I have no trouble in concluding that the plaintiff suffered a lower back sprain which caused him significant discomfort for a period of time. Further, there is no difficulty in accepting his claim that he is now enduring a number of other physical problems, one of which may well require future surgery for alleviation. The problem is in determining a causal connection between those other problems and the collision. One complaint came about almost a year and a half after the accident; others appear to be the result of the normal degenerative process associated with aging. The plaintiff simply has not borne his burden of proof as to the proximate cause of any complaint other than the original lower back sprain and as to that he ceased treatment after about one and one half months. On balance I conclude that the fair, just and reasonable evaluation of the injury which was caused by the collision is $9,000 and judgment may enter for him in that amount.
J. HEALEY, STR